DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 6,317,972), in view of Kuinose et al. (US 5,249,349).
Regarding claim 1, Asai discloses a component mounting device (10) comprising: a mounting head (40) configured to mount a component (one of 22) at a mounting position on a substrate (20) (fig. 1; col. 12, lines 25-29 and 46-52); an imaging unit comprising a camera (194) configured to image the region around the mounting position from a plurality of directions; and a processor (34) configured to determine a mounting state of an other component (any other one of 22, mounted prior to the selected one of 22 from above) mounted in the region around the mounting position in advance (fig. 1; col. 12, lines 29-37; col. 18, lines 52-55; cols. 19-20, lines 61-67 and 1-32; col. 27, lines 25-40), by comparing a height of the other component mounted in the region around the mounting position before mounting based on an imaging result of the camera with a height of the other component mounted in the region around the mounting position after mounting based upon an imaging result of the camera (figs. 1-15; cols. 29-30, lines 65-67 and 1-41).  Asai, however, does not explicitly disclose that the imaging unit comprises a plurality of cameras, or that the imaging result is from a plurality of cameras.
Kuinose teaches that it is well known to provide a related component mounting device, including a mounting head (11), and an imaging unit comprising a plurality (two to four) of cameras (12, 12a) configured to image a region around a mounting position, wherein the plurality of cameras providing the desired imaging result (figs. 1-4, 10A and 16-17; col. 6, lines 4-25; col. 10, lines 4-26).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Asai to incorporate the plurality of cameras from Kuinose.  Though Asai does not discuss the use of more than one camera for component height recognition, it is evident in Kuinose that such a consideration was routine and provided obvious and predictable benefits.  Kuinose discloses the intent of imaging components and 
Regarding claim 3, the modified Asai teaches the method of claim 1 as detailed above, and Asai further discloses wherein the processor is configured to acquire the height of the region around the mounting position or the image of the region around the mounting position based on an imaging result obtained by the camera (col. 18, lines 3-8 and 22-42; col. 27, lines 25-40).  Kuinose teaches that such information can be taken from a plurality of cameras (figs. 1-4, 10A and 16-17; col. 6, lines 4-25; col. 10, lines 4-26).  Please refer to claim 1 regarding rationale for combination of references.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Kuinose as applied to claim 1, above, and further in view of Duquette et al. (US 2003/0110610 A1).
Regarding claims 7 and 8, the modified Asai teaches all of the elements of the current invention as detailed above with respect to claim 1.  Asai further discloses that the processor is configured to determine whether or not there is an other component mounted in advance around the mounting position based on the height and the change in height of the region around the 
Duquette teaches that it is well known that the controller would be configured to determine whether or not there is a blow-off (missing component) of the other component (pars. 0005 and 0039).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Asai to incorporate the blow-off, i.e. missing component, detection of Duquette.  Though Asai does not disclose the feature of determining whether there has been a component blow-off or other error in mounting, this would have been an obvious consideration at the time of filing.  Duquette demonstrates that it was common to use the same controller with imaging device structures to determine if there are a number of known manufacturing errors.  One of ordinary skill would have known that a controller programmed to determine the nature of an error would be predictably more useful than a controller which can only determine that there is an error, without providing further data.  The advantages would have been obvious and would have included decreasing manufacturing down time, errors and overall costs.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant has argued that Asai does not disclose the newly added limitations to a plurality of cameras and using image data from that plurality of cameras.  The Examiner does not disagree with this assessment; however, Asai is not relied upon to teach those obvious limitations.  Instead Kuinose is cited as teaching the plurality of cameras and the use of data from the plurality of cameras.  Rationale for combination of references has been provided in the new prior art rejection, above.
The Applicant’s arguments to the applicability of Duquette are appreciated but are rendered moot, as they are directed to the limitations of claim 1, however Duquette is not relied upon to disclose or teach any limitations of claim 1.
According to the new prior art rejections now applied above, as well as the response to arguments herein, all current claim limitations are held to have been taught by the prior art and all pertinent arguments on the merits have been answered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.